Exhibit 10.1

GUERNSEY’S

 

DATE: December 20, 2011      REFERENCE: Titanic Collection

CONSIGNMENT AGREEMENT BETWEEN:

 

SELLER: RMS Titanic, Inc           GUERNSEY’S ADDRESS: 3340 Peachtree Road NE,
Suite 900      A Division of Barlan Enterprises, Ltd.

Atlanta, Georgia 30326

     108 East 73rd Street TELEPHONE: 404-842-2600     

New York, New York 10021

212-794-2280 FAX: 212-744-3638

Thank you for consigning your property to Guernsey’s. This contract confirms our
agreement under which the collection of artifacts recovered directly from the
RMS Titanic that you consign to us, as listed on the inventory you provide to
us, along with copies of all records of recovery, photographs, video recordings,
etc., plus related intellectual property and your rights as Salvor-in-Possession
of the Titanic, if permitted by law (the “Property”), will be offered by us as
your agent for sale by a public auction process subject to provisions as set
forth below and Guernsey’s standard Terms and Conditions of Sale in effect at
the time of the sale. In the event of a conflict between the Terms and
Conditions of Sale, on the one hand, and this Agreement, on the other hand, the
terms of this Agreement shall control. From time to time, we will refer to you
as “Consignor.”

1. Guernsey’s Responsibility. We will use our best efforts to conduct the public
auction and to undertake our obligations and responsibilities in this agreement
in order to complete a sale of the Property. We shall be responsible for any and
all costs normally incurred in connection with the pre-auction and sale
activities including the promotion of same, production of sale literature,
advertising, security, employment of display site personnel, and obtaining any
required permits for the auction process, display, as well as other expenses
reasonably required to conduct the sale; Guernsey’s shall consult with Consignor
with respect to the foregoing matters. Guernsey’s shall not publicly release any
marketing, public relations or advertising material with respect to the
Property, this Agreement or the sale without the prior approval of Consignor.
Guernseys shall also obtain the approval of Consignor for the security plan for
the handling and safeguarding of any artifacts in the possession of Guernseys.
No approvals required in any Section of this Agreement shall be unreasonably
withheld; provided, however, that the approval of any security plan for the
handling and safeguarding of the artifacts shall be in the absolute discretion
of Consignor and shall in all cases comply with the requirements of Consignor’s
insurance carrier. The cost of any provisions of the security plan that are
beyond the reasonable and customary security plan of Guernsey’s for similarly
valued assets shall be paid 50% by Guernsey’s and 50% by Consignor.

2. Consignor’s Responsibility. Consignor agrees to make available a suitable
number of actual artifacts from the Titanic that will be used by Guernsey’s to
display with the media and will also be used for display to the public during
any pre-auction exhibitions or promotions. Consignor shall, at its own election
or at Guernsey’s request, further provide a curator, at Consignor’s expense, who
shall be responsible for maintaining any artifacts in a safe condition.
Notwithstanding the agreement to consign the Property, given the nature of the
Property, Guernsey’s expressly agrees that Consignor shall maintain possession
of the Property, other than items provided pursuant to the previous sentence,
unless and until a sale is consummated. Consignor further agrees to provide
Guernsey’s with photographs and video recordings of the same or similar items in
situ aboard Titanic and/or in the process of recovery from Titanic; such
material may be released to the media to show the actual recovery of items in
the Collection. In addition, Consignor agrees to provide Guernsey’s with copies
of the most recent appraisals of the Property.

 



--------------------------------------------------------------------------------

Within a week of the signing of this Agreement, Consignor agrees to provide
Guernsey’s with a complete list of the Covenants and Conditions set forth by the
U.S. Distict Court for the Eastern District of Virginia, the Process Verbal and
any relevant court orders (together, the “Covenants and Conditions”).
Accordingly said Covenants and Conditions will be annexed hereto as Exhibit A.
Compliance with these Covenants and Conditions and any future relevant orders of
the Court with jurisdiction over the Covenants and Conditions will be made a
condition of sale.

Guernsey’s acknowledges that it is aware and agrees that the approval of the
U.S. District Court for the Eastern District of Virginia and the approval of the
shareholders of Premier Exhibitions, Inc.may be sought for any purchaser of the
Property, and that any planned or accepted sale of the Property may be rescinded
and cancelled if such approval is not obtained, with payment in such event to be
made in accordance with paragraph 12 herein, provided the successful bidder
participates in the process to seek and obtain approval from the Court and the
shareholders. Consignor shall use its best efforts to secure such court approval
and shareholder approval at its expense. Any materials provided to potential
purchasers will disclose the need for court approval and shareholder approval,
and the conditional nature of such sale until and unless such approval is
obtained. If a successful bidder is approved by Guernsey’s and the Consignor and
the transaction is rejected by the court or the shareholders of Premier
Exhibitions, Inc. , but the same bidder ultimately does purchase the Property on
or before the date that is two (2) years from the date set for the public
auction (currently anticipated to be April 15, 2012), then Guernsey’s shall be
entitled to a commission of 2% of the gross proceeds, less the amount of any
withdrawal or other fee already paid to Guernsey’s.

3. The Auction Process. Applications to bid, with a minimum credit
prequalification, with such amount to be agreed upon by Guernsey’s and
Consignor, shall be solicited and accepted up until midnight on April 1, 2012 by
bidders who will be pre-qualified by Guernsey’s in accordance with the Terms and
Conditions of the sale and who confirm in writing that they will comply with the
Covenants and Conditions. The Terms and Conditions shall require that a plan for
compliance with the Covenants and Conditions in Exhibit A shall be submitted
with each application. Applications will be reviewed by Consignor for compliance
with the Covenants and Conditions. All acceptable bidders shall thereafter
participate in an auction of the Property to be held on April 15, 2012 at an
appropriate New York City venue. Consignor and Guernsey’s will agree as to the
specific place and date of the auction. Guernsey’s will have discretion as to a)
the manner in which the sale is conducted, provided that Guernsey’s will obtain
the prior approval of Consignor to the Terms and Conditions of Sale and
Information to Intending Bidders then in effect or any decision to waive or
modify the same, which approval shall not be unreasonably withheld, b)
consulting any expert, c) the description of the Property in its sale literature
and other descriptions, provided that Guernsey’s will obtain the prior approval
of Consignor to the dissemination of any such document. The Property will be
sold as a complete collection, and offered for sale as one lot. Should no
acceptable bidder be approved, the auction shall be canceled on April 1, 2012
and Guernsey’s shall be paid its buy in fee in accordance with paragraph12.
Guernsey’s agrees that Consignor shall have the right to accept or reject any
bid in its discretion based on price, terms, identity of the buyer or other
factors, whether or not the bid meets the reserve price, and that unless
Consignor accepts a bid, no compensation other than the buy-in fee in Section 12
shall be due to Guernsey’s.

4. Commission. For its services, Guernsey’s will receive and retain from the
proceeds of the sale as a commission from you an amount equal to 8% of the
successful bid, provided that a sale of the Property actually closes and title
transfers to the buyer. You are aware that the buyer will be paying Guernsey’s
an additional buyer’s premium of $5 million and that premium in no way affects
the amount due to us from you or the net amount payable to you from us after
deducting our commission.

5. Settlement/Non-payment. All payments, commissions and premiums shall be held
in escrow for a period of 30 days from receipt. Within five calendar days of the
expiration of the 30 day escrow period,, we will remit payment to you of the net
proceeds (gross proceeds of sale, separate from the buyer’s premium, less our
commission) from the sale of the Property and will release our commission and
buyer’s premium to us, unless the buyer has notified us of intention to rescind
the sale.

 

2 of 6



--------------------------------------------------------------------------------

In the event of non-payment by the buyer, Guernsey’s and Consignor will take
action to enforce payment by the buyer or any other action permitted by law,
unless Guernsey’s and Consignor mutually agree to cancel the sale and return the
Property to Consignor. However, Guernsey’s individually shall have no obligation
to enforce payment by the buyer, and any such action shall be brought by
Consignor with the cooperation of Guernsey’s. The costs of such action to
enforce payment shall be paid by Consignor, provided however, that to the extent
such costs are not recovered from the buyer, such costs shall be deducted from
any buyer’s premium collected from the buyer, up to a cap of 50% of the buyer’s
premium collected, and such amounts shall at the time of payment be reimbursed
to Consignor. Guernsey’s and Consignor shall mutually agree on counsel to pursue
collection. Guernsey’s shall not, under any circumstances, be liable for any
damages to you as a result of non-payment by the buyer, unless such non-payment
is found by final judgment of a court of competent jurisdiction to be the result
of fraud or material misrepresentation by Guernsey’s; in no case shall
Guernsey’s be liable to you for consequential damages incurred as a result of
non-payment by the buyer.

6. Pre-Auction Negotiated Sale. All interest in the Property prior to auction
and during the post auction period described in paragraph 7 shall be referred to
Guernsey’s for handling. In the event of a negotiated sale of your consigned
Property prior to auction, either by you or by us, there will be due and owing
from the proceeds to Guernsey’s an amount equal to the commission Guernsey’s
would have received from you from the sale if completed through the auction
process plus the buyer’s premium that we would have received from the winning
bidder. Payment of all amounts shall be made to Guernsey’s to be held in escrow
in accordance with paragraph 5. Your obligations to us are the same in all other
respects as if the Property had been sold by bid. Notwithstanding the forgoing,
nothing herein shall obligate Consignor to accept any offer of purchase
presented by Guernsey’s.

7. Post-Bid Process Negotiated Sale. If the Property fails to sell by the
auction process, including by reason of cancellation thereof, you authorize us,
as your exclusive agent, for a period of 60 days following the later of the
deadline for receipt of applications or the date on which the successful bidder
is rejected by the court or by the shareholders of Premier Exhibitions, Inc., to
sell the Property privately for an amount which is no less than the reserve or a
lesser amount, if any, that is mutually agreed upon by Guernsey’s and you prior
to the sale thereof. If you enter into a written agreement to sell the Property
during the 60 day period and such sale ultimately closes, there will be due and
owing from the proceeds to Guernsey’s an amount equal to the commission
Guernsey’s would have received from you from the sale if completed through the
auction process plus the buyer’s premium that we would have received from the
winning bidder. Payment of the purchase price and buyer’s premium shall be made
to Guernsey’s to be held in escrow in accordance with paragraph 5. In such
event, your obligations to us with respect to the Property are the same in all
other respects as if it had been sold by bid. Notwithstanding the forgoing,
nothing herein shall obligate Consignor to accept any offer of purchase
presented by Guernsey’s or by anyone else.

If the Property is sold to a party identified by Guernsey’s on or before the
date of the public auction or during the Post-Bid Process 60 day period noted
above, and a written agreement to sell the Property is entered into within the
first 90 days following the expiration of the above-cited 60-day period and such
sale ultimately closes, Guernsey’s will receive a commission equal to 4% of the
sale price, less the $500,000 buy-in fee that Consignor would have already paid
to Guernsey’s, as cited in Paragraph 12. If the Property is sold to a party
identified by Guernsey’s on or before the date of the public auction or during
the Post-Bid Process 60 day period noted above, and a written agreement to sell
the Property is entered into between 90 and 365 days following the expiration of
the above-cited 60-day period and such sale ultimately closes, Guernsey’s will
receive a commission equal to 2% of the sale price, less the $500,000 buy-in fee
that Consignor would have already paid to Guernsey’s, as cited in Paragraph 12.

8. Expenses. You agree to bear the expenses of a) packing and shipping of the
sample portion of the Property to and from our premises, b) insurance, c) and
other services, such as framing, restoration, gemological tests and related
items approved by you, d) and such additional costs and expenses not set forth
above as may be mutually agreed upon.

In addition, Consignor and Guernsey’s agree that certain additional expenses
that would not customarily be part of the normal bidding process preparation and
marketing expenses, as referred to in Paragraph 1, will be shared equally, with
one-half (50%) being paid by the Consignor and one-half (50%) being paid by
Guernsey’s. Any expenses that will be shared by Consignor and Guernsey’s will be
agreed to in advance and confirmed in writing by both parties.

 

3 of 6



--------------------------------------------------------------------------------

9. Packing and Transport. While we may recommend a carrier upon request, we
accept no responsibility for that carrier’s failure to comply with its agreement
with you, and packing and transport of the Property to and from the display
location will be at your expense and risk. Guernsey’s shall have no liability
whatsoever to Consignor in connection therewith, even when Guernsey’s has
recommended a carrier.

10. Insurance. The Property must be insured while in Guernsey’s custody.
Insurance coverage will be limited to only the portion of the Property that is
in Guernsey’s custody. The Property will be insured by you, at your expense,
naming Guernsey’s as co-insured under your insurance policy from the time of
receipt by Guernsey’s until it ceases to be in Guernsey’s custody. You shall
deliver to Guernsey’s a certificate of insurance naming Guernsey’s as an
additional named insured.

11. Limits of Liability. While we undertake to exercise reasonable care in
handling the Property and to comply with your written instructions regarding the
handling of the Property, we shall not be responsible for any damage to any
Property caused by changes in humidity or temperature unless humidity or
temperature requirements have been provided to us in advance in writing;
inherent conditions or defects; nor shall we be responsible for any damage to
frames, display cases or glass; or for damage caused by restorers, framers or
other independent contractors employed with your written consent. If insured by
you Guernsey’s shall have no liability to Consignor whatsoever resulting from
loss of or damage to any Property, unless such damage or loss is caused by the
gross negligence of Guernsey’s. In no event shall Guernsey’s be liable for
consequential damages related to loss or damage of the Property.

12. Reserves. Consignor and Guernsey’s will mutually agree on a reserve on the
Property. The agreed upon reserve can be raised or lowered prior to the time of
sale with your prior approval. All reserves are gross (commissionable). The
reserve price and printed presale estimate shall not include buyer’s premium or
taxes.

The pre-bid estimate for the Property shall be arrived at by mutual agreement
between Consignor and Guernsey’s.

Guernsey’s may propose a sale of the Property below the reserve price, provided
that we pay you, on the settlement date, the net amount which you would have
been entitled to receive had the property been sold at the reserve (that is, the
reserve minus our selling commission; reimbursable expenses and any other amount
you owe us).

The commission for the Property should it be bought-in (not sold) for failing to
reach its reserve, due to lack of bidders for the Property, or because the court
or shareholders do not approve the successful bidder, will be $500,000, payable
by Consignor and premier Exhibitions, Inc. jointly and severally. This buy-in
commission will be due and payable to Guernsey’s as follows. Consignor and
Premier Exhibitions, Inc. (“PRXI”), Consignor’s parent company, agree to escrow
the sum of $250,000 with counsel for Guernsey’s as a good faith deposit toward
the buy in fee. In the event the Property fails to sell on the auction date
(regardless of the reason, including cancelation due to lack of bidders), said
deposit shall be released to Guernsey’s immediately, with the balance to be paid
by consignor 60 days thereafter. Consignor and PRXI represent that they has
available an equity line with Lincoln Park Capital of $10,000,000with
$10,000,000 available, know of no reason why such equity line would not be
available to pay the buy in fee if necessary and shall use their best efforts to
ensure that at least $250,000 remains available to pay any buy in fee until such
time as a sale is consummated or the buy-in commission is paid, whichever is
sooner. PRXI agrees that it will sell shares under the equity line if necessary
to pay the fee under this Section.

Under no circumstances may you, your principals, agents, nor any representative
of you or your principal bid for your Property. In the event that you breach any
terms of this paragraph and you and/or your agent or representative becomes the
successful bidder on your Property, then you shall pay to us a commission of 8%
of the successful bid price plus the appropriate buyer’s premium and shall be
liable to us for any consequential damages we may incur.

13. Representations, Warranties and Indemnification. Subject to the Covenants
and Conditions stipulated in Exhibit A attached and the terms of the Proces
Verbal related to the Property, also included in Exhibit A, you represent and
warrant that you have title to the property and the right to consign the
Property for sale by us and that the Property is and will until the completion
of the sale by us be free and clear of all liens, claims, encumbrances of others
of whatever nature and that good title and right of possession of the Property
will pass to the buyer free of all such liens, claims, encumbrances of whatever
nature, and that there are not and, until the completion of the sale by us,
there will not be any restriction or claims against us prohibiting or
restricting our right to offer the Property by public bid or to photograph,
reproduce photographs or exhibit the Property for sale. Consignor grants to
Guernsey’s the right to illustrate and photograph the Property and to use such
photographs, illustrations or images at any time before or after the sale and
for the purpose of promoting the sale of the Property.

 

4 of 6



--------------------------------------------------------------------------------

You further represent the authenticity, history, and condition of the Property,
as set forth on the annexed inventory hereof or in any documentation supplied by
you to us. Consignor represents and warrants to Guernsey’s that (a) Consignor
has no reason to believe that the Property is not authentic or is counterfeit,
(b) the Property is not “confiscated Property” within the meaning of any United
States federal or state laws, (c) Consignor’s consignment to and authorization
of Guernsey’s to sell the Property is in full compliance with all United States
federal and state laws, and (d) the exportation, if any, of the Property from
any foreign country has been in full conformity with the laws of such country
and the importation of the Property into the United States has been or will be
in full conformity with the laws of the United States.

You acknowledge that the representations and warranties herein are for the
benefit of Guernsey’s and buyers of the Property and that we are relying on the
foregoing representations and warranties in accepting this consignment. You
agree that such representations and warranties are of a continuing nature and
shall survive the completion of the transactions contemplated by this agreement.
You agree to notify us promptly in writing of any event or circumstances that
may cause the foregoing representation and warranties to be in doubt, false,
inaccurate or violated in any way.

Each party to this agreement hereby agrees to indemnify and hold harmless the
other party from and against any and all claims, damage, loss or expense,
inclusive of reasonable attorneys’ fees, which it may incur by reason of the
other party’s breach or alleged breach of any of its obligations, warranties or
representations herein. In the event of any such successful claim by third
parties arising out of your breach of or alleged breach of your obligations,
warranties or representations herein which results in the rescission of a sale
or return of proceeds of sale, you shall be obligated to still pay Guernsey’s
withdrawal fees as set forth in Section 14 below.

14. Withdrawal. You may not withdraw the Property after the date of this
agreement without written approval from Guernsey’s or if required by the
Covenants and Conditions or Court order. In the event we consent to such a
withdrawal or it is required, if withdrawal is within 45 days of the signing of
this Agreement payment must be made by you to Guernsey’s of $250,000 (two
hundred fifty thousand dollars U.S.) by immediate release of the escrowed funds.
In the event we consent to such a withdrawal, or it is required, and withdrawal
takes place 45 days or more from the signing of this Agreement, payment must be
made by you to Guernsey’s of $500,000 (five hundred thousand dollars U.S.). In
the event that you fail to comply with the provisions of this paragraph, we will
be entitled to recover the sum stated above plus all reasonable attorneys’ fees.
We reserve the right to withdraw the Property from the bid process at any time
if (a)we reasonably believe there is a commercially reasonable doubt as to its
attribution or to its authenticity, or (b) Consignor has materially
misrepresented the Property or its ownership herein in any material respect; in
the event that we withdraw the Property as provided in (a) or (b), Consignor
shall pay to Guernsey’s the $500,000 withdrawal fee.

15. Estimates, Property Descriptions. We are not responsible for any errors or
omissions in the sale literature or other descriptions of the Property, provided
it has been approved in advance by Consignor, and we make no guarantees,
representations or warranties whatsoever to you with respect to the Property,
its authenticity, condition, value, selling price or otherwise. We are relying
upon the valuations provided by you to establish our presale estimate. Our
presale estimate, subject to revision by mutual agreement between the parties,
is intended as a guide for prospective bidders only. We make no representation
or warranty, written or oral, of the anticipated selling price or value of any
Property and no estimate may be relied upon as a prediction of the actual
selling price.

16. Rescission. Guernsey’s is authorized, as your agent, to rescind the sale of
any Property at any time if, in our reasonable commercial judgment, we determine
that the offering for sale of any Property has subjected or may subject
Guernsey’s and/or you to any liability, including any liability under warranty
of authenticity or title, unless Consignor agrees to indemnify Guernsey’s for
any such liability and escrows sufficient funds to satisfy any potential
liability, in which case Guernsey’s shall not be permitted to rescind the sale.
In such event that Guernsey’s is permitted to rescind the sale, we are further
authorized to refund or credit to the buyer the purchase price of such returned
Property rather than remit the net proceeds to you.

 

5 of 6



--------------------------------------------------------------------------------

If Guernsey’s has already remitted to you any proceeds of the rescinded sale,
you shall pay us on request an amount equal to the remitted proceeds plus our
agreed expenses incurred in the connection with the rescinded sale and any other
amount you owe us, inclusive of reasonable attorneys’ fees. In the event of
rescission, you shall be obligated to pay Guernsey’s the withdrawal fees as
provided above.

17. Default. In the event of the default by either party of any of the terms
herein, the other party reserves any and all rights it have at law or equity in
addition to the rights herein. The prevailing party in a suit alleging default
on the terms of this Agreement shall be entitled to reasonable attorneys’ fees,
and all costs incurred in the enforcement of this agreement.

18. Entire Agreement. All prior negotiation, representations, contracts or
agreements, if any, between the parties hereto relating to the Property
consigned, are hereby merged into this agreement and this agreement is the
complete, entire and sole agreement between the parties. No modification,
alteration, construction, amendment or rescission of or to this agreement shall
be effective or binding unless in writing and executed by duly authorized
officer of Guernsey’s and you. This agreement is binding upon your heirs,
executors, beneficiaries, successors, and assigns. However, neither party may
assign this agreement without prior written consent of the other party.

19. Controlling Law. This agreement is entered into pursuant to New York law,
and shall be governed by and construed in accordance with the laws of New York
State.

20. Disputes. Any dispute arising out of a breach or an alleged breach of this
agreement shall be brought exclusively in the courts of the State of New York.
Venue shall be within the County of New York. Any defense of lack of personal or
subject matter jurisdiction is waived by the parties hereto and neither party
shall be liable to the other for any special, consequential or incidental
damages.

21. Miscellaneous. The paragraph headings contained herein are for convenience
of reference only and shall not be construed to affect in meaning the provisions
of this agreement.

Please confirm your agreement with the foregoing by dating, signing and
returning to us a duplicate copy of this agreement.

AGREED TO AND ACCEPTED BY:

 

By:  

/s/ Arlan Ettinger        

 

GUERNSEY’S

A Division of Barlan Enterprises, Ltd.

SIGNED /s/ Michael Little

    RMS Titanic, Inc.

DATED: December 20, 2011

SIGNED /s/ Samuel Weiser

    Premier Exhibitions, Inc.

DATED: December 20, 2011

 

6 of 6